UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2222


In re:   DAVID LEE SMITH,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-ct-03172-FL)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Smith, a North Carolina inmate, petitions for a writ

of     mandamus    directing          the     district          court    to     construe     his

previously adjudicated 28 U.S.C. § 2254 (2012) petition as a 28

U.S.C.    § 2241     (2012)     petition           and      directing     the    Governor     of

North    Carolina       to   commute        his       sentence    to    time    served.       We

conclude      that      Smith    is     not           entitled    to     mandamus        relief.

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426 U.S.

394,    402   (1976);        United    States          v.   Moussaoui,        333   F.3d    509,

516-17 (4th Cir. 2003).                Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       Mandamus may not be used as a substitute for appeal.                                In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                    The

relief sought by Smith is not available by way of mandamus.

Accordingly,       although      we         grant       leave     to    proceed     in     forma

pauperis, we deny the petition for writ of mandamus and all

Smith’s pending motions, including motions for release pending

appeal    and     for   summary       disposition.               We    dispense     with    oral

argument because the facts and legal contentions are adequately




                                                  2
presented in the materials before this court and argument would

not aid the decisional process.



                                                PETITION DENIED




                                  3